Citation Nr: 0415369	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-34 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to a rating in excess of 10 percent for 
bursitis of the left shoulder.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel








INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran was scheduled for a videoconference hearing 
before the Board in May 2004; however, he failed to appear.

The issue of entitlement to a rating in excess of 10 percent 
for a left shoulder disorder is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.




FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim of service connection has 
been obtained by the RO, and the RO has notified him of the 
type of evidence needed to substantiate his claim.

2.  There is no probative medical evidence of a right 
shoulder disorder in service or probative evidence of a nexus 
between the veteran's current right shoulder disorder and his 
period of active duty service.





CONCLUSION OF LAW

The veteran's right shoulder disorder was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA satisfied these duties to the veteran in a VCAA 
letter issued in October 2001.  The letter predated the 
January 2002 initial denial of benefits.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The RO also generally 
advised him to submit any evidence in support of his claim 
which he had in his possession, and that they would assist 
him in obtaining any evidence he was not able to obtain on 
his own.  See Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, on file are the veteran's service medical 
records, post-service VA examinations dated in July 1970 and 
July 1972, and treatment records from the VA Medical Center 
(VAMC) in Bakersfield, California.  

In this case, the Board finds that it is not necessary to 
obtain a VA medical opinion or examination as to the 
veteran's claim of service connection.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  In 
other words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide probative evidence of the incurrence of a right 
shoulder disorder in service.  Under these circumstances, any 
opinion on whether a disability is linked to service would 
obviously be speculative.  As set out in more detail below, 
the record fails to establish that the veteran suffered "an 
event, injury or disease in service" as it relates to his 
claim of service connection.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of service connection for a right shoulder disorder.  

I.  Factual Background

Service medical records reflect that the veteran injured his 
left shoulder when his tank struck a mine.  He subsequently 
reinjured the left shoulder playing football.  In a Report of 
Medical History dated in February 1970, the veteran 
complained of left arm pain in the joint of his shoulder.  On 
physical examination, the examiner noted a diagnosis of 
bursitis of the left shoulder.  Service medical records were 
negative for a right shoulder disorder.

In May 1970, the veteran filed a claim of service connection 
for an injury to his left shoulder.  In July 1970, the 
veteran underwent a VA medical examination of his shoulder.  
The veteran recounted an incident in which he was riding in a 
tank which ran over a mine and he was blown out of the tank 
and landed on his shoulder.  On physical examination, the 
examiner diagnosed probable bursitis of the left shoulder.  
The examination was negative for a right shoulder disorder.  

Service connection was established by a rating decision dated 
in September 1970 for bursitis of the left shoulder.

In July 1972, the veteran underwent another VA medical 
examination.  He complained of pain in his left shoulder when 
he raised it over his head or behind his back.  He stated the 
pain was worse during the winter.  He complained of the same 
symptomatology in the right arm but "not as bad."  He noted 
popping in the right shoulder joint when moved in certain 
positions and pain occurred occasionally.  On examination of 
both shoulders, internal and external rotation were normal, 
however, the veteran complained of left shoulder pain on 
external rotation.  An X-ray examination report of the right 
shoulder reflected no evidence of abnormality.

In March 2001, the veteran filed a claim of service 
connection for bursitis of the right shoulder and for an 
increased rating for bursitis of the left shoulder.  A VAMC 
Bakersfield treatment record dated in December 1996 noted a 
three week history of an injury to the sternoclavicular joint 
on the right.  The examiner noted that the veteran had 
generalized soreness in the trapezius and scapular muscles, 
and diagnosed a dislocated sternoclavicular joint.  At his 
physical therapy evaluation the same month, the veteran 
stated that he dislocated his sternoclavicular joint upon 
lifting a refrigerator.  Approximately a month later, no 
improvement was exhibited and he was referred to a shoulder 
clinic.  On evaluation, the examiner diagnosed a 
sternoclavicular dislocation with mild subluxation.

VA treatment records dated in September 2000 reflect 
complaints of pain in the right shoulder, and the veteran 
reported that he was seen by an orthopedist two to three 
years prior.  In May and June 2002, the veteran complained of 
pain in both shoulders.  An X-ray examination reflected 
degenerative changes of the acromioclavicular joint with mild 
deterioration of the rotator cuff in the region of greater 
tuberosity.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

The veteran contends that he incurred injury to both 
shoulders when he was blown out of a tank during service, and 
contends that he was treated for injury to both shoulders 
within one year of discharge from service.  As detailed 
above, although the veteran's service medical records reflect 
injury to the left shoulder, and a diagnosis of bursitis of 
the left shoulder, the service medical records are negative 
for a right shoulder injury or disorder.  After separation 
from service, the veteran almost immediately filed a claim of 
service connection for a left shoulder injury; however, he 
did not reference injury to the right shoulder.  He underwent 
a VA medical examination in July 1970 and did not complain of 
a right shoulder injury or disorder.  At another VA 
examination in July 1972, he stated that his right shoulder 
popped and he experienced occasional pain; however, on X-ray 
examination, no abnormality was revealed.  The first 
indication of any right shoulder disorder was reflected in VA 
treatment records dated in December 1996 when the veteran 
sustained a dislocation of the sternoclavicular joint in the 
right shoulder two to three weeks prior due to lifting a 
refrigerator.  

Although the veteran may have been blown out of a tank during 
service, there is no evidence to support a claim that he 
injured his right shoulder during any such incident.  Service 
medical records and post-service VA medical examinations 
reflect treatment for injury to the left shoulder; however, 
there is no indication that the veteran sustained any injury 
or disorder to the right shoulder until he sustained a 
dislocation in approximately November 1996.  In the veteran's 
claim of service connection submitted in March 2001, he 
claimed service connection for bursitis of the right 
shoulder; however, there is no medical evidence that this 
diagnosis was ever rendered.

The Board has considered the veteran's own lay statements to 
the effect that his right shoulder disorder is causally 
related to his active service; however, it is noted that 
there is no medical evidence of record to support such a 
theory, and the veteran has not been shown to have the 
medical expertise necessary to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The negative 
clinical and documentary evidence post-service for 
approximately 36 years is more probative than the remote 
assertions of the veteran.  

The Board finds that any additional development, to include a 
medical examination or opinion, is not warranted based on the 
facts of this case.  To request a medical examination or 
opinion on the contended causal relationship at this late 
date would require a clinician to review the same record as 
summarized above:  service medical records that are negative 
for an injury to the right shoulder, post-service VA 
examinations that only reflect a left shoulder injury and 
disorder, and the absence of medical findings of a right 
shoulder disorder until over 36 years after separation from 
service.  Under these circumstances, any opinion on whether a 
disability is linked to service would obviously be 
speculative.  Therefore, the Board finds that no further 
development is warranted, to include obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002).

In summary, there is no probative evidence of a right 
shoulder disorder disability in service.  Moreover, there is 
no evidence of a nexus between the veteran's current right 
shoulder disorder and his period of active duty service.  
Thus, service connection for a right shoulder disorder is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); see 
also Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.



REMAND

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary as to the issue of 
entitlement to a rating in excess of 10 percent for a left 
shoulder disorder.  

The veteran was afforded a VA examination of the left 
shoulder in October 2001, which provided the bases for the 
January 2002 rating determination.  The veteran has since 
complained of constant pain and a worsened condition, 
consequently, the veteran should be afforded another VA 
examination to assess the current severity of his left 
shoulder disorder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The veteran should be scheduled for 
a VA examination to assess the current 
severity of his left shoulder disorder.  
With regard to the veteran's left 
shoulder disorder, the examiner should 
perform any radiological studies of the 
shoulder deemed necessary.  The 
examination of the shoulder should 
include range of motion studies, 
commentary as to the presence of 
instability or subluxation, the extent 
of any painful motion or functional 
loss due to pain, weakness, and 
fatigability.  The RO should forward 
the veteran's claims file to the VA 
examiner to be reviewed in conjunction 
with the examination.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.


3.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement to a 
rating in excess of 10 percent for a 
left shoulder disorder.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



